Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.208 Page 1 of 11




 Robert E. Aycock (#8878)
 William B. Chadwick (#16416)
 PIA ANDERSON MOSS HOYT, LLC
 136 E. South Temple, Suite 1900
 Salt Lake City, UT 84111
 Phone: (801) 350-9000
 raycock@pamhlaw.com
 wchadwick@pamhlaw.com

 Attorneys for Plaintiff ComicBookMovie.com


                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF UTAH

  BEST LITTLE SITES, LLC, a Utah limited
  liability company, d/b/a                        PLAINTIFF’S RESPONSE TO
  COMICBOOKMOVIE.COM                             DEFENDANT’S OBJECTION TO
                                                    MAGISTRATE ORDER
         Plaintiff and Counterclaim Defendant,

  vs.

                                                     Case No. 2:19-CV-00319
  GREAT BOWERY, INC., d/b/a TRUNK
  ARCHIVE,
                                                   Judge: Judge David D. Barlow
         Defendant and Counterclaim Plaintiff.
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.209 Page 2 of 11




          Plaintiff and Counterclaim Defendant Best Little Sites, LLC, d/b/a Comicbookmovie.com

 (“CBM”) hereby responds to the Objection to May 4 Order Denying Motion for Status Conference

 (“Objection”, Dkt. 31) filed by Defendant and Counterclaim Plaintiff Great Bowery, Inc., d/b/a

 Trunk Archive (“Trunk Archive”).

     I.      INTRODUCTION

          Trunk Archive has failed to pursue its case diligently and while repeatedly ignoring the

 Federal Rules of Civil Procedure, the Utah Local Civil Rules, and this Court’s Practices and

 Procedures. Because of this, Trunk Archive now faces trial without having conducted discovery

 and without having filed a dispositive motion. Trunk Archive’s actions indicate that resolving this

 case on the merits was never its priority. Rather, Trunk Archive filed counterclaims hoping to

 obtain a ruling from the District of Utah that contradicts established precedent that inline linking

 to a copyrighted image does not constitute copyright infringement that it could then use to leverage

 settlements from other potential parties. See Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146,

 1159-60 (9th Cir. 2007). For this reason, Trunk Archive has petitioned the Court to allow it to

 discuss submitting a motion for summary judgment on the inline linking issue while prohibiting

 CBM from raising a DMCA safe harbor defense in response.1

          Trunk Archive’s Motion for Telephonic Status Conference (“Motion,” Dkt. 20) and

 subsequent Objection are unnecessary because the relief that Trunk Archive seeks (namely, the



 1
   Although the Objection is limited to Trunk Archive’s issues with the Magistrate Judge’s decision
 not to schedule an additional status conference, it is worth nothing that the briefing proposal that
 Trunk Archive wished to discuss in the status conference would have been prejudicial without
 promoting resolution of the case. Trunk Archive’s proposal of briefing only whether inline linking
 issue constituted copyright infringement would deny CBM the opportunity to raise its DMCA safe
 harbor defense at the summary judgment stage. Even if Trunk Archive were able to create new
 precedent within the 10th Circuit as to inline linking, the parties would still need to address CBM’s
 DMCA safe harbor defense at trial. Trunk Archive’s piecemeal approach to summary judgment
 would unnecessarily duplicate the proceedings.

                                                  1
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.210 Page 3 of 11




 ability to seek discovery and to brief a potentially dispositive issue) have been available to it

 throughout the litigation. For example, Trunk Archive could have:

        •   Filed an early motion to dismiss or motion for judgment on the pleadings as to whether

            inline linking constituted copyright infringement. Instead, it chose to answer CBM’s

            declaratory judgment complaint and file a counterclaim. Dkt. 7.

        •   Served discovery requests at any point while discovery was open. Instead, it waited until

            after the ordered cut-off on the last day to send its only set of discovery requests.

        •   Disputed CBM’s objections to the untimely discovery while discovery was still open.

            Instead, Trunk Archive waited until well after the close of discovery to even meet and

            confer and failed to file a proper motion for discovery relief.

        •   Moved for summary judgment on just the inline linking issue before the dispositive

            motion deadline. Instead, Trunk Archive failed to file a motion and submitted an

            unconventional request for a status conference to discuss artificially limiting the

            defenses CBM could raise in response to a motion for summary judgment.

        •   Requested an extension to file a dispositive motion while its request for status

            conference was pending but before the deadline passed. Instead, Trunk Archive did

            nothing until several weeks after the deadline and then impermissibly requested an

            extension as part of its Objection to the Magistrate Judge’s Order.

        After failing to take advantage of these opportunities, Trunk Archive, through its Objection,

 is asking for a do-over at the expense of the Court and CBM. Trunk Archive’s Objection is

 premised on the assumption that it is entitled to a status conference merely because it wants one.

 On the contrary, the Magistrate Judge has the authority to control its schedule, including whether

 it chooses to entertain an additional status conference. See DUCivR 72-2(a)(5)-(6). Regardless of



                                                  2
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.211 Page 4 of 11




 the stated reasons for denying the request, the Magistrate Judge is not required to hold an “Informal

 Status Conference” to discuss potential case management alternatives as requested by Trunk

 Archive. Motion at 1. This is especially true when the Rules and agreed-to Scheduling Order

 provided numerous opportunities for Trunk Archive to efficiently and timely address its issue. Even

 so, the Magistrate Judge’s reasoning, as explained herein, is sound and should not be overturned.

    II.        ARGUMENT

          A.     Trunk Archive’s request for discovery relief was properly denied because Trunk
                 Archive failed to comply with DUCivR 37, and Trunk Archive’s request for a
                 conference to discuss modified briefing was properly denied on separate grounds.

          Trunk Archive argues that its Motion was denied because the Magistrate Judge incorrectly

 interpreted the Motion as requesting resolution of a discovery dispute and denied the entirety of the

 Motion on that assumption. This argument misconstrues the Magistrate Judge’s Order Denying Motion

 for Status Conference (“Order,” Dkt. 29) and contradicts Trunk Archive’s previous arguments. First,

 the Magistrate Judge was justified to assume that Trunk Archive’s Motion requested resolution of a

 discovery dispute. More importantly, once the Magistrate Judge declined to resolve the discovery

 dispute, it addressed and denied on separate grounds the second portion of Trunk Archive’s Motion—

 the request for a conference to discuss briefing whether inline linking constitutes copyright

 infringement without consideration of CBM’s DMCA safe harbor defense.

          It was not improper for the Magistrate Judge to interpret Trunk Archive’s Motion as seeking

 resolution of a discovery issue, among other things. The first sentence of Trunk Archive’s Motion

 states that it requests “an Informal Status Conference in order to discuss with the Court a discovery

 related issue . . .” Motion at 2 (emphasis added). Trunk Archive then spent the majority of its

 Motion relaying information related to an alleged discovery dispute. Trunk Archive concluded its

 Motion asking for a telephonic status conference “to discuss the most efficient way to move the

 case forward” to avoid “a protracted discovery battle . . .” Motion at 3 (emphasis added). The


                                                  3
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.212 Page 5 of 11




 Order appropriately noted Trunk Archive’s failure to comply with the Rules related to the resolution

 of a discovery issue and denied Trunk Archive’s request to resolve a discovery dispute through an

 informal status conference. Order at 2-3. Now, Trunk Archive claims that it did not originally

 request a resolution of a discovery dispute in its Motion. If that is the case, then the Magistrate

 Judge’s decision to not reach the merits of a discovery dispute is immaterial because Trunk Archive

 did not raise one.

        The Magistrate Judge’s decision to not schedule a conference to hear the discovery issue was

 independent of its decision to deny Trunk Archive’s request to discuss briefing on the inline linking

 issue. When the Order stated, “[i]n light of Trunk Archive’s failure to comply with the required

 procedures for resolution of discovery disputes, the court declines to reach the merits of the

 dispute,” its decision was limited to the discovery dispute. Order at 2 (emphasis added). Indeed, in

 the next paragraph, the Order discussed the substance of the request for a conference to discuss

 modifying the dispositive briefing and denied it because (1) even if a status conference was granted,

 it was unclear whether the Magistrate Judge could entertain or authorize Trunk Archive’s unusual

 briefing proposal on a potentially dispositive issue, (2) Trunk Archive already had the ability to

 brief the inline linking issue under a Fed. R. Civ. P. 56, and (3) Trunk Archive already had the

 ability to move for modification of the briefing schedule under Fed. R. Civ. P. 16(b)(4) and 6(b).

 Order at 3. These reasons for denying the Motion are unrelated to Trunk Archive’s failure to comply

 with Utah Local Rule DUCivR 37. Trunk Archive has not established any error in the Magistrate

 Judge’s decision to deny its request for a status conference. Moreover, Trunk Archive’s description

 of how its requested conference might hypothetically have played out does nothing to establish that

 the Order “is clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A).




                                                  4
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.213 Page 6 of 11




        B.      The Magistrate Judge had authority to deny Trunk Archive’s request for a status
                conference.

        The Magistrate Judge was well within her authority to rule on whether she wanted to

 entertain a status conference to discuss Trunk Archive’s briefing proposal. It is undisputed that the

 Magistrate Judge has authority to conduct all pretrial proceedings contemplated by 28 U.S.C. §

 636(b) and Fed. R. Civ. P. 72. See DUCivR 72-2(a)(6). “[M]agistrate judges are authorized to hear

 and determine any procedural motion, discovery motion, or other non-dispositive motion.” DUCivR

 72-2(b); see also Fed. R. Civ. P. 72(b). Trunk Archive also expressly consented to the Magistrate

 Judge’s authority in this case. Dkt. 13.

        Importantly, the Magistrate Judge did not state that she lacked authority to enter the Order.

 She only noted the uncontested fact that because the case was referred to her under 18 U.S.C. §

 636(b)(1)(A), she lacked the authority to resolve dispositive motions or issues. Of course, a Motion

 for Telephonic Status Conference is not a dispositive motion, and as such, it fell squarely within

 the Magistrate Judge’s authority to consider and deny.

        Trunk Archive argues that the Order was “clearly erroneous” and should be reversed

 because the Magistrate Judge considered the Motion despite not having authority to grant the relief

 sought. This argument is without merit. If there truly were a request beyond the Magistrate Judge’s

 authority to grant, it was Trunk Archive that submitted the request to the Magistrate Judge. Put

 another way, Trunk Archive cannot claim that it was error for the Magistrate Judge to consider the

 Motion when, by filing its non-dispositive Motion, Trunk Archive specifically requested that the

 Magistrate Judge consider it.

        Had Trunk Archive wanted to raise an issue directly to the District Court, “the proper means

 for resolving a dispositive issue, such as the ‘inline linking’ issue, is through a motion for summary

 judgment pursuant to Federal Rule of Civil Procedure 56” before the deadline. Order at 3. Trunk



                                                  5
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.214 Page 7 of 11




 Archive concedes the same: “Trunk Archive does not dispute [] that the proper means for resolving

 a dispositive issue is through a Rule 56 summary judgment motion.” Objection at 7. Trunk Archive

 argues, however, that it “does need the Court’s consent to narrow the issues.” Id. (emphasis in

 original). Trunk Archive provides no authority for this position, and CBM is not aware of any

 authority that would have required Trunk Archive to receive Court approval before filing a

 summary judgment motion on only the inline linking issue. In fact, Fed. R. Civ. P. 56(a) expressly

 permits motions for summary judgment that identify “each claim or defense—or the part of each

 claim or defense—on which summary judgment is sought.” (emphasis added).

        The Order also explains, “the appropriate procedure for changing the deadlines for

 discovery and dispositive motions is through a motion to amend the scheduling order pursuant to

 Federal Rules of Civil Procedure 16(b)(4) and 6(b).” Order at 3. Instead of seeking relief through

 these avenues provided by the Rules, Trunk Archive requested an “Informal Status Conference” “to

 discuss the most efficient way to move the case forward.” Motion at 1, 4. The Magistrate Judge was

 well within her authority and discretion to deny this request and to hold to the Scheduling Order

 agreed-to by Trunk Archive.

        C.      Trunk Archive’s request for an extension of the dispositive motion deadline is
                improper and should be denied.

        Trunk Archive’s request for an extension to the deadline to file a dispositive motion is

 inappropriate, procedurally improper, and should be denied. If Trunk Archive wanted to file a

 dispositive motion, it was required to do so by May 1, 2020. See Scheduling Order, Dkt. 16, at 3.

 Nothing prevented Trunk Archive from filing a summary judgment motion on or before May 1st, and

 no material facts have changed in the meantime—Trunk Archive simply missed its deadline. Weeks

 after the deadline for dispositive motions passed, Trunk Archive submitted a request to extend the

 deadline. To modify a deadline that has already passed, Trunk Archive must establish that it failed to



                                                  6
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.215 Page 8 of 11




 comply with the established deadline because of “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). To

 determine whether the neglect is “excusable”:

        the court must take account of all relevant circumstances surrounding the party's
        omission, including “the danger of prejudice to the [non-moving party], the length
        of the delay and its potential impact on judicial proceedings, the reason for the
        delay, including whether it was within the reasonable control of the movant, and
        whether the movant acted in good faith.”

 Stringfellow v. Brown, No. 95–7145, 1997 WL 8856, at *1 (10th Cir. Jan.10, 1997) (unpublished)

 (alteration in original) (quoting Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd., 507 U.S. 380, 395

 (1993)). “Control over the circumstances of the delay is ‘the most important single . . . factor . . . in

 determining whether neglect is excusable.’” Id. (quoting City of Chanute v. Williams Nat. Gas

 Co., 31 F.3d 1041, 1046 (10th Cir.1994)). Trunk Archive does not attempt to explain how its neglect

 is excusable. There is no question that Trunk Archive was aware of the deadline because it helped

 draft and stipulated to the governing Scheduling Order. See Attorney Planning Meeting Report,

 Dkt. 6. It just chose to ignore it (either intentionally or negligently) and cannot identify any

 intervening circumstances out of its control that prevented it from complying with the deadline.

        Trunk Archive’s only justification for failing to file a dispositive motion or an extension by the

 deadline is that it had a pending request for an non-typical status conference to discuss how dispositive

 motions would be briefed, and it did not want to file a dispositive motion or ask for an extension until

 its request had been resolved. This is not excusable neglect. If Trunk Archive believed there was

 “ambiguity” regarding the dispositive motion briefing as it now claims, it could have filed its motion

 for summary judgment or moved for an extension on dispositive motions until its request had been

 resolved. Additionally, if Trunk Archive did not ask for an extension earlier because it was waiting for

 resolution of its request for a conference, how does it explain its current request for an extension when

 its request is still unresolved pending the Objection? The biggest problem with Trunk Archive’s




                                                    7
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.216 Page 9 of 11




 reasoning, however, is that it now requests an extension “regardless of the outcome of the instant

 Objection.” Objection at 8. In other words, Trunk Archive’s failure to file a dispositive motion or

 extension is not tied to its request for a status conference at all and could and should have been made

 before the deadline passed.

            Beyond this, Trunk Archive’s request for an extension does not comply with Utah Local Rules.

 Trunk Archive’s request for relief should have been filed as a motion, and not as an objection to a

 Magistrate Order. See DUCivR 7-1(a); see also Fed. R. Civ. P. 72(a) (limiting objections to Magistrate

 Orders to defects or errors in the order). Under DUCivR 7-1(a)(2), Trunk Archive was also required

 to submit a proposed order with a request for an extension. Additionally, if Trunk Archive had properly

 made its request, CBM would have been able to be heard on the issue. As it stands, there will be no

 hearing on the objection. DUCivR 72-3(b).

            Trunk Archive has not provided any excusable neglect or even good cause for why the deadline

 for dispositive motions should now be extended, weeks after the deadline passed, and its request should

 be denied.2

     III.      CONCLUSION

            Trunk Archive has failed to identify any part of the Order that is clearly erroneous or contrary

 to law. As such, its Objection should be denied, and this case should move toward trial.




 2
   As stated in CBM’s Opposition to the Motion (“Opposition,” Dkt. 26, incorporated herein by
 reference), there were procedural deficiencies with Trunk Archive’s Motion that could also explain
 why it was denied beyond the issues raised in the Objection. Although a telephonic conference is
 certainly appropriate given the Court’s recent orders regarding the COVID-19 pandemic, CBM
 notes that there was no such guidance in place when Trunk Archive filed the instant motion. This
 Court’s Practices & Procedures Rule 2.C requires that “[a]ll counsel and all witnesses must appear
 in person unless approved by the court in advance for good cause shown.” Trunk Archive’s Motion
 did not provide any reason or good cause for why it should be excused from appearing in person
 as required. Further, in violation of this Court’s Practices & Procedures Rule 3, Trunk Archive did
 not submit a proposed order in connection with its Motion.

                                                      8
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.217 Page 10 of 11




       Dated this 1st day of June 2020.

                                              PIA ANDERSON MOSS HOYT

                                              /s/ Robert E. Aycock
                                              Robert E. Aycock
                                              William B. Chadwick

                                              Attorneys for Plaintiff ComicBookMovie.com




                                          9
Case 2:19-cv-00319-DBB-CMR Document 34 Filed 06/01/20 PageID.218 Page 11 of 11




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 1, 2020, I caused a true and correct copy of the foregoing

 PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO MAGISTRATE ORDER

 to be filed via the Court’s CM/ECF system which directed service by email on all counsel of record.



                                                     /s/ Hilda Echegaray




                                                10
